DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This communication is in response to the papers filed from 02/11/2022 to 02/16/2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-16 are allowed.

Reasons for Allowance


The following is an examiner's statement of reasons for allowance: 
The prior art of record teaches the claimed invention substantially as discussed in the prosecution history of this application, but it fails to teach or suggest individually or in combination that  “wherein a plurality of smart contracts comprising network slicing information from the application service mesh network are recorded to a blockchain network; and wherein the network slicing information comprised by the plurality of smart contracts is related to one or more of a standard protocol network exposure function (NEF), a standard protocol service communication proxy (SCP), and a standard protocol network repository function (NRF)” as set forth the independent claims 1, 9, and 14.  
Claims 1-16 are allowed because of the combination of other limitations in the claims and the limitation listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. Chau whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153